Title: Enclosure: [A Statement of the Accounts of Henry Knox], 24 November 1792
From: Treasury Department,Harrison, Richard
To: 



  
  
  
  
  
  A Statement of the Accounts of Henry Knox, Esquire, Secretary at War, for the Years 1790, and 1791, as Adjusted at the Treasury of the United States, and Stated in Compliance with the Order of the House of Representatives of 
  
    Receipts.
  
  
    1790.
  
  
    January 1st. A balance remaining in his hands the 31st December 1789, as per accounts settled at the treasury No. 437, dated June 11th: 1790
    15.517.47.
  
  
  
      Also a balance on an Appropriation of 20.000 dollars, for Indian treaties, by the Act of Congress of the 20th. August, 1789, as per Account settled at the treasury, No. 406, dated May 18th. 1790
    3.476.39.
  
  
    For the following sums received on account of sales of Indian
    
    
  
  
    Goods, Viz:
    
    
  
  
    From J Habersham, by W. Baldwin
    350.  
    
  
  
     “
    18th.
    do
    400.  
    
  
  
    
    
    do
    550.  
    
  
  
    May 24.
    do No. 1756, dated Oct: 4th. 1792
      470.50.
    
  
  
    
    
    
    
    1.770.50.
  
  
    June
    10th.
    For Warrant No. 508 in his favor
    12.400.  
    
  
  
    August
    17th.
      do 613
    7.000.  
    
  
  
     “
    24th.
      do 634
    1 300.  
    
  
  
    1791.
  
  
    Febry:
    4th.
      do 868 dated October 4th. 1792
    10.000.  
    
  
  
    
    
    
    
    30.700.  
  
  
    
    
    
    Dollars.
    51.464.36.
  


  
  
  
  
  
  
  Payments.
  
    1791.
  
  
    June
    30th.
    His several disbursements on account of the War department, from 1st. January 1790, to 30th. June 1791, Viz:
    Dollars Cents.
  
  
    
    
    Contingencies of the War department, included in
    
  
  
    
    
      No. 1756
    dated October
    4th. 1792
    1.192.21.
  
  
    
    
    Contingencies of the War Office
    do
    do
    1.234. 6.
  
  
    
    
    Hospital Department
    do
    do
    2.321.22.
  
  
    
    
    Quarter Master’s Department,
    do
    do
    8 685.68.
  
  
    
    
    Ordnance department,
    do
    do
    15.892. 8
  
  
    
    
    Indian department,
    do
    do
    14.462.89.
  
  
    
    
    Surveyor’s department,
    do
    do
    282.80.
  
  
    
    
    Subsistence department
    do
    do
    3 019.92.
  
  
    
    
    This sum advanced John Meals on account of rations furnished the troops, and for which he is to be held accountable to the United States
    do
    do
    500.  
  
  
    
    
    This sum advanced to W: Sargent, for which Arthur St. Clair is to be held accountable
    do
    do
    200.53.
  
  
    
    
    Indian department, for amount of sundry deductions, made in the Auditor’s Office, which are admitted, Viz:
    
    
    
  
  
    
    
    Voucher No. 77 in Col.
    
    
    
  




Willet’s account, for 30 shirts 40.







A draft of the Cornplanter on the Secretary at War for carriage of goods 100.
do
do
140.  




Amount of sundry expenses attending several journies of the Secretary at War, in the years 1785, 1786, 1787 and 1788, for the purpose of inspecting and arranging the stores in the arsenals and magazines of the United States
do
do
674.13


July,
21st.
Disbursements for the Ordnance department
do
do
175.  


August
5th.
Do for the contingencies of the War department
do
do
17.75.


Nov:
30th.
Do. for the contingencies of War Office
do
do
245.31




Quarter Master’s department, balance due on the settlement of an Account for the purchase of Cartouch boxes, and transportation of clothing
No. 3071
Octo: 11th.
116.40.




Amount of a Warrant, No. 83, in favor of Samuel Meredith, for the balance due from H: Knox, Esquire, agreeably to the reports above mentioned


 2304.38.






Dollars,
51.464.36.


Treasury DepartmentRegister’s Office, 29th. November 1792.
These are to certify that the foregoing statement agrees with the several settlements which have been made at the treasury, of the Accounts of the Secretary at War, and that the same are finally closed (by payment of the above balance) in the books of the United States.
Joseph Nourse, Register.

  
  
  
  
  
  
  No. II.
  
    The United States of America, for sundry Expenditures from the 10th. of September 1789, to the 1st. of March, 1790.
  
  
    To Joseph Howell, junr,
  
  
    
    Paymaster General,
    Dr.
  
  
  
    1789.
  
  
    Sept.
    17th.
    No.
    28,
    Lt. E. Beatty, paymaster 1st. U: S: regt. for one month’s pay to Surgeon’s mate, and one month’s pay to Ensign Sedam dollars,
    65.  
  
  
    
    
    “
    29.
    Ditto, for three months pay to eleven discharged soldiers
    132.  
  
  
    “
    19th.
    “
    30.
    Captain Joseph Savage, for one month’s pay for himself, Officers, non-commissioned Officers and privates of his Company of Artillery
    243.  
  
  
    Octo.
    17th.
    “
    32.
    Capt. E: Beatty, paymaster, 1st. U: S: regt. for three months pay to 8 privates, lately discharged from said regiment
    96.  
  
  
    
    “
    “
    33.
    Capt. Joseph Savage, for two months pay of one Corporal and four privates of his Company
    42.  
  
  
    
    
    “
    34.
    Ditto, for his subsistence, from April 1st. 1788, to September 1st. 1789 204.
    
  
  
    
    
    
    
    for do. of Lt. M. Porter, from April 1st. 1788, to April 1st. 1789 96.
    
  
  
    
    
    
    
    for do. of Lt. E: S: Fowle, from April 1st. 1788, to September 1st. 1789 136.
    436.  
  
  
    
    
    
    35.
    Capt. E: Beatty, paymaster 1st. U:S: regt. being for three months pay of said regiment, and two companies of Artillery serving in the western department.
    11.629.  
  
  
    “
    
    “
    36.
    Capt. E: Beatty, paymaster 1st. U: S: regt. for subsistence due the Field, Staff and commissioned Officers of the Infantry, from April 1st. 1788, to September 1st. 1789
    6.296.  
  
  
    “
    
    “
    37.
    Ditto, for due one Major, two Captains, and three Lieutenants from April 1st. 1788, to September 1st. 1789
    1 156.  
  
  
    “
    
    “
    38.
    Ditto, for forage due to the field, Staff, and Major Doughty, from do. to do.
    1 315.54
  
  
    
    
    “
    39.
    Ditto, for forage due the field and Staff Officers, from July 1st. 1787, to April 1st. 1788
    702.  
  
  
    “
    
    “
    40.
    Ditto, being his expenses from 8th. February 1788, to 17th. May 1788, and from December 28th. to 21st. October 1789
    398.  
  
  
    Nov.
    11th.
    “
    41.
    Capt. Henry Burbeck, being for subsistence due himself, Lieut. John Pierce, and Doctor Heyward, from 1st. April 1788, to September 1st. 1789; and for do. due to Lieut. Wm Moore, from 1st. May 1788, to September 1st. 1789
    604.  
  
  
    “
    “
    “
    42.
    Contingent Account, for sundry expenses of Office, from October 5th. to November 9th. 1789, as per vouchers,
    62.60.
  
  
    “
    “
    “
    43.
    William Price, D: C: Military Stores, for his subsistence from 1st. April 1788, to 1st. January 1789
    72.  
  
  
    “
    “
    “
    44.
    Lieut. Moses Porter, for his subsistence for April, May, June, July and August 1789
    40.  
  
  
    “
    “
    “
    45.
    Lieut. Colonel Henry Jackson for his pay, subsistence and forage due him from 1st. May to 15th. June 1787
    141.  
  
  
  
    Nov.
    11th.
    No.
    46.
    Capt. Henry Burbeck, being for one and a half months pay for himself, two Lieutenants, one Surgeon’s mate, three serjeants, two corporals, one musician, and thirty privates; also three months pay for one musician and three privates of his Company, which completes three full months pay to his whole Company, on account of pay due for 1789
    450.  
  
  
    “
    “
    “
    47.
    Captain Henry Burbeck, being for three months pay due Wm Maloney, a private in Ensign Luse’s detachment at Westpoint
    12.  
  
  
    “
    “
    “
    48.
    Captain Joseph Savage, being for two months pay for himself, two Lieutenants, two Serjeants, two Corporals, one musician and eight privates; Also one and a half month’s pay of one musician and fourteen privates of his Company
    383.45.
  
  
    “
    “
    “
    49.
    Brigadier General Stark, for his pay, for January and February 1782
    250.  
  
  
    “
    “
    “
    50.
    Lt. E: S: Fowle, for expenses incurred by him after deserters
    13.  
  
  
    “
    “
    “
    51.
    Lt. Wm. Moore, for his extra-pay allowed him for doing the duty of Paymaster, for the post of West-Point and Springfield, from the 1st. July to September 30th. 1787
    30.  
  
  
    “
    “
    “
    52.
    Captain John Smith, being for a half month’s pay for recruiting
    147.  
  
  
    “
    “
    “
    53.
    Contingent Account for sundry Contingencies of Office, from November 6th. to 31st. December 1789
    24.10.
  
  
    1790
  
  
    Janry.
    7th
    “
    54.
    Lt. John Pierce, for a half month’s pay to recruits raised for Capt. Burbeck’s Company, and Captain Savage’s, at West Point
    60.  
  
  
    “
    “
    “
    55.
    William Hoch, a private in Major Doughty’s Company of Artillery, for one month’s pay on account
    4.  
  
  
    “
    22
    “
    56.
    
        
          Lt. John Mercer, being for a Warrant drawn in his favor, the 5th. of March 1787, for half month’s pay to nineteen recruits, and opposed to his pay in settlement to the 1st. of Jan: 1787, for which Ensign Luse has accounted to the public in his settlement.
          }
          …
        
      
    38.  
  
  
    “
    27th.
    “
    57.
    Capt. John Smith, on account of recruiting his Company
    100.  
  
  
    Feby.
    1st.
    “
    58.
    Lieut. William Moore, for one month’s pay
       26.  
  
  
    
    
    
    
    
    24,967.⁹⁷⁄₉₀
  
  
    
    
    
    
    is
    24,967.87.
  
  
    “
    9th.
    “
    59.
    Captain A. Paulint, late of Hazen’s regiment, for subsistence for May 1786
    12.  
  
  
    “
    18th.
    “
    61.
    Lieut: John Pierce, being to complete one month’s pay to a detachment of recruits at Westpoint
    216.50.
  
  
  
    Feby.
    20th.
    No.
    60.
    Lieut. John Pierce, on account of recruiting Capt. Burbeck’s Company
    50.  
  
  
    “
    “
    “
    62.
    Major William North, for his pay and subsistence, of Captain and Inspector from May 1st. 1787, to June 25th. 1788; and also for the pay, subsistence and clothing of his servant, during the same time
     1272.62.
  
  
    
    
    
    
    Dollars,
    26,518.99.
  

Auditor’s Office, March 9th. 1790.





Dr.
{
The United States of America, in Account Current; with Joseph Howell, jun. P: M: G: since the 10th. September 1789.





     on the present Government
Cr.





To Amount of sundry payments since the 10th September 1789, per Abstract
26.518.99
By balance of an account settled with the United States, ending the 9th. September 1789
107.605. 7


Balance due the United States
105.263.62.
Octo: 10th. By Sam: Meredith Esqr. Treasurer, for a Warrant on him, No. 79, for
 24.177.54.


Dollars
131.782.61.
Dollars
131.782.61.


Auditor’s Office, March 9th. 1790
Pay Office, New York, March 9th. 1790. Joseph Howell: p:m: genl.



Treasury Department, Register’s Office, November 21st. 1792.
I certify that the above is a true Copy, the Original of which, with the Vouchers therein referred to, are filed on record in this Office.
Joseph Nourse, Register.

  
  
  
    No. III.
  
  
    Joseph Howell, acting paymaster General, in Account  with the United States
    Dr.
  
  
    To Balance of Account ending the 28th. February 1790, as settled at  the Treasury, per Auditor’s report, No. 171, dated 9th. March  1790
    105.263.62.
  
  
    To Amount of the following Warrants in his favor on Samuel Meredith, Treasurer of the United States, Viz:
    
  
  
    

                    
                    
                    
                    
                      No. 269
                       
                      2242.  
                    
                    
                      506
                       
                      2500.  
                    
                    
                      612
                       
                      811.  
                    
                    
                      658
                       
                      8438.  
                    
                    
                      662
                       
                      1906.20
                    
                    
                      714
                       
                      500.  
                    
                    
                      733
                       
                      3000.  
                    
                    
                    
                      734
                       
                      10.000.  
                    
                    
                      737
                       
                      3000.  
                    
                    
                      739
                       
                      10.926.  
                    
                    
                      775
                       
                      15.000.  
                    
                    
                      785
                       
                      5000.  
                    
                    
                      835
                       
                      6000.  
                    
                    
                      877
                       
                      5000.  
                    
                    
                      929
                       
                      10.000.  
                    
                    
                      930
                       
                      11.002.20.
                    
                    
                      935
                       
                      10.000.  
                    
                    
                      949
                       
                      15.000.  
                    
                    
                      982
                       
                      10.000.  
                    
                    
                      1011
                       
                      18.500.  
                    
                    
                      1031
                       
                      22.500.  
                    
                    
                      1044
                       
                      8000.  
                    
                    
                      1065
                       
                      40.000.  
                    
                    
                      1081
                       
                      20.000.  
                    
                    
                      1099
                       
                      13.387.44
                    
                    
                      1104
                       
                      32000.  
                    
                    
                      1167
                       
                      7.500.  
                    
                    
                      1183
                       
                      4.000.  
                    
                    
                      1220
                       
                      7.000.  
                    
                    
                      1229
                       
                      2554.59
                    
                    
                      1231
                       
                      5.000.  
                    
                    
                      1240
                       
                      5000.  
                    
                    
                      1246
                       
                      8.296.53.
                    
                    
                      1500
                       
                        1.500.  
                    
                  

    
  


325.563.96.


To amount of Warrant, No. 2152, dated 12th. October 1792, being for monies received from the 20th. September 1791, to January 3d. 1792, from the Bank of North America, by virtue of letters of credit from the Secretary of the Treasury
156.595.56.


N:B: Six thousand dollars of this sum received by the acting paymaster General, the 3d. January 1792, is not included in his accounts, as the receipt thereof was subsequent to the period, to which they are rendered.



To this sum placed to his debit, on the books of the Treasury, for monies advanced to the following Officers, by John Habersham, Agent for supplying the troops in the State of Georgia, Viz






Captain John Smith
324.


—— Joseph Savage
25.


—— Henry Burbeck
310.







    659.  


Dollars
588.082.14.



  
    Joseph Howell, acting paymaster General, in Account with the United States——
    Cr.
  
  
    By Amount of his disbursements from March 9th. 1790, to 31st. December 1791, arranged under the following heads, Viz:
    
  
  
    Pay of the troops and militia, including the subsistence and forage of Officers, and arrears of Clothing due to sundry persons Dollars
    344.823.71.
  
  
  
    From which deduct, as follows, Viz:
    
    
    
  
  
    This sum repaid by Samuel Armstrong, late paymaster of the 8th. Massachusetts regiment being a balance of pay remaining in his hands on settlement of his accounts
    256.40.
    
    
  
  
    Ditto received of Oliver Beers, administrator to the estate of Isaac Hubbel, for the balance due on settlement of the accounts of the latter, as paymaster to the second regiment of Artillery
    977.96.
    
    
  
  
    Ditto refunded by George Porter, for so much overpaid him, in the balance of pay due to Edward Barnard deceased
    10.  
    
    
  
  
    Ditto repaid by Major J: P: Wyllis; being a balance in his hands, on the settlement of an Account, for the pay of troops under his command
    752.60.
    
    
  
  
    Ditto repaid by John Belli, paymaster to the Kentuckey militia, being the pay of sundry guides who had been previously paid
    167.66
    
    
  
  
    
        
          Ditto refunded by John Shryer, Assignee to sundry soldiers, for so much paid him on account of Thomas Jones, one of his Assignors, who had been previously paid
          }
          …
        
      
    53.33.
    
    
  
  
    This sum overcharged in Vouchers, No. 116 and 120
    6.  
    
    
  
  
    Ditto returned by William Findley, as pay due to sundry absentees of the Pennsylvania militia, being a part of dollars 5.139¹³⁄₁₀₀ received by him, for the pay of said Militia.
    394. 9.
    
    
  
  
    Ditto received of Major General Trescott, for the balance of his account, to the time of his resignation.
    22.48
    
    
  
  
    Amount of errors and overcharges, in the pay of sundry soldiers, per list
     56.34.
    
    
  
  
    
    
    2.690.92
    
  
  
    
    
    
    342.132.79
  
  
    By Contingencies of the pay Office
    14.93
  
  
      Ditto of War Department
    11.843.98
    
  
  
    From which deduct this sum, being a balance due by  Constant Freeman, on the settlement of his Account  of Expenditures
      243.32
    
  
  
    
    
    
    11.600.66
  
  
    By Quarter Master’s department
    61.166.20.
  
  
      Indian do
    32.379.78.
  
  
    By Hospital Department
    4984.23.
    
  
  
    Deduct on error of addition in Doct. M: Scott’s account  for medicines and attendance
       2.68
    
  
  
    
    
    
    4981.55.
  
  
    By Surveying Department
    1000.  
  
  
      Ordnance do
    1455.29.
    
  
  
    Deduct an Overcharge in Joseph Cranch’s account
        80.  
    
  
  
    
    
    
    1454.49.
  
  
  
    By Bounties advanced for the recruiting service and premiums to Officers  for inlisting men
    25.792.  
    
  
  
    Deduct this sum repaid by Lieut. Matthew Ernest, being  the balance of his recruiting account
       124.  
    
  
  
    
    
    
    25.668.  
  
  
    By Subsistence
    24.917.32½
  
  
    
        
          By Arrears of pay and subsistence due to sundry Officers and  privates of the late Army in the years 1782, and 1783
          }
        
      
    1.346.10.
  
  
    By the following sums advanced to the undernamed persons, pursuant to instructions received from the Secretary of the Treasury, Viz:
    
  
  
    John Hopkins, Loan Officer for the State of Virginia,  to discharge the arrears of pay and subsistence, due  to the Officers and privates of the late line of said State
    22.213.51.
    
  
  
    William Skinner, Loan Officer for the State of North  Carolina, to discharge the arrears of pay due to the  non-commissioned Officers and privates of the late  line of said State
    17.320.66
    39.534.17.
  
  
    By this sum charged to him for monies advanced the following Officers, by John Habersham, agent for supplying the troops in the State of Georgia, for which he is now entitled to credit, the Officers being respectively held accountable therefor, in the books of the Pay Offic, Viz
    
    
  
  
    

        
          Captain John Smith
          324.
        
        
          ———— Joseph Savage
            25.
        
      

    
    349.   
  
  
    By this sum placed to his credit on the books of the Treasury,  being so much accounted for by Captain Henry Burbeck, agreeably  to the Auditor’s report, No. 2929
    310.   
  
  
    By Balance due to the United States, 31st. Dec: 1791
    41.227.14½
  
  
    
    
    
    588.082.14  
  

The foregoing is the Copy of a Statement just completed in this Office, although it has not yet been reported on by me to the Comptroller of the Treasury: I believe it to be correct, and now forward it for the information required by the resolution of the House of Representatives of the 13th. instant.
It may be proper to observe, that the credits comprised under the different heads, have been collected and arranged from the Accounts and Vouchers of Mr. Howell, and that they are composed, in part, of advances made to persons, who had not accounted for the application, at the time, to which Statement extends.

  Treasury Department, Auditor’s Office 24th. November
    1792.
  R: Harrison, Auditor.

